DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a coupling mechanism for attaching to a woodchipper” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The invoked structure is discussed in the application publication ¶55 and seen in the figures.  The coupling mechanism includes a square hollow beam (115) with an aperture (117) for a pin connection to the chipper and the beam (115) being attached to a coupling arm (122) which is coupled to a mounting plate (134) which is coupled to the side defector (105).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,481,386 to Hartzler et al (Hartzler) in view of U.S. Patent No. 6,474,579 to Bardos et al (Bardos).
Concerning claim 1, Hartzler discloses an adapter system comprising: 
a first side deflector (E1 in the figure reproduced below); 
a second side deflector (E2 in the figure reproduced below); 
a top deflector (E3 in the figure reproduced below) coupled to the first side deflector and the second side deflector; 
a first leg (E4 in the figure reproduced below) coupled to the first side deflector (E1); and 
However, Hartzler does not disclose a second leg.
Bardos discloses a wood chipper having first and second legs (15, see column 2, lines 60-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the second leg to Hartzler as doing so is merely duplication of parts and has no patentable significance as Bardos discloses that this is well known in the art.
Concerning claim 4, Hartzler in view of Bardos discloses each leg telescopes within a respective side deflector (as seen in figures 1 and 2 of Hartzler).
Concerning claim 6, Hartzler in view of Bardos discloses each leg (E4) is received by a fixed, telescoping support holder (E5 in the figure reproduced below).
Concerning claim 8, Hartzler, in view of Bardos, discloses an internal deflector (39) coupled to the first side deflector (E1), the second side deflector (E2), and the top deflector (E3).

Concerning claim 10, Hartzler in view of Bardos discloses the first side deflector, the second side deflector, and the top deflector are formed from a sheet of metal by bending the sheet of metal in a manner that results in a half- or part-circle or arc having a series of flat portions.
As this is a product by process the process by which the end result product (i.e. deflectors) is formed is not germane to the patentability of the product.  As such, in the absence of any positively recited patentability distinct structure, the process by which the deflectors are formed does not in itself warrant patentability.  Hartzler discloses the end result.
Concerning claim 11, Hartzler in view of Bardos discloses each leg (E4) is received by a respective fixed, telescoping support holder (E5 in the figure reproduced below) which is present within each side deflector.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzler in view of Bardos and further in view of U.S. Patent No. 8,061,640 to Cotter et al (Cotter).
Concerning claim 5, Hartzler in view of Bardos does not disclose the specific locking feature for the telescoping leg.
Cotter discloses a wood chipper having a legs (E11 in the figure reproduced below) and wherein each leg comprises a plurality of apertures (E12 in the figure reproduced below).
Because the references are concerned with the same problem, telescoping legs for a wood chipping system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the legs of Hartzler in view of Bardos with those of Cotter as a combination of familiar elements according to known methods which yields predictable results.
Concerning claim 7, Hartzler in view of Bardos does not disclose the specific locking feature for the telescoping leg.
Cotter discloses the leg (E11) as discussed above which is received by a fixed , telescoping support holder (E14 in the figure reproduced below) wherein each fixed, telescoping support holder (E14) comprises an aperture (E15 in the figure reproduced below), wherein the aperture of each fixed, telescoping support holder aligns with an aperture (E12) present within a leg.
Because the references are concerned with the same problem, telescoping legs for a wood chipping system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the legs of Hartzler in view of Bardos with those of Cotter as a combination of familiar elements according to known methods which yields predictable results.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartzler in view of Bardos and further in view of U.S. Patent No. 8,602,333 to Bradley et al (Bradley).
Concerning claim 9, Hartzler in view of Bardos does not disclose wherein the first side deflector, the second side deflector, and the top deflector comprise a curved surface.
Bradley discloses a chipper having wherein a first side deflector (54, 58), a second side deflector (52, 56), and a top deflector (44) comprise a curved surface (see figure 3).
Because the references are concerned with the same problem, a deflector system for a wood chipping system, it would have been obvious to a person of ordinary skill in the art at the time of the invention to change the deflector shape of Hartzler, in view of Bardos, with that of Bradley as a combination of familiar elements according to known methods which yields predictable results.  Additionally, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.

    PNG
    media_image1.png
    642
    767
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    269
    516
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose the coupling mechanism invoked by claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
08/10/2022